Citation Nr: 1223902	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-05 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for osteoarthritis of the right knee.

2.  Entitlement to service connection for osteoarthritis of the right knee.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1968 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2006 and March 2007 by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

In August 2011, the Veteran testified at a Board hearing held before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in Denver, Colorado.  A transcript of the hearing is of record. 

Following the August 2010 certification of this appeal to the Board, additional medical and lay evidence was added to the claims file.  This evidence had not been reviewed by the RO.  However, in an August 2011 statement, the Veteran waived RO consideration of the additional evidence, permitting the Board to consider such evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  Hence, the additional evidence is being considered by the Board.  However, the Board notes that, following the Veteran's waiver, additional VA treatment records were added to the Veteran's Virtual VA claims file in December 2011.  This evidence has also not been reviewed by the RO.  Nonetheless, the Board finds that the Veteran is not prejudiced by the adjudication of this appeal, since, in this decision, the Board is reopening his new and material evidence claim and then remanding the service connection claim to the RO for further development and adjudication.  Thus, the Veteran will not be prejudiced by the Board's consideration of all of this new evidence.  Id.

For the reasons stated, the Board finds that new and material evidence has been received to reopen the claim of service connection for osteoarthritis of the right knee, but that additional development is necessary regarding the underlying service connection claim.

Accordingly, the issue of entitlement to service connection for osteoarthritis of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1971 rating decision denied service connection for a right knee injury.  In response, the Veteran submitted a May 1971 statement requesting a reevaluation of the claim.  

2.  In a June 1971 rating decision, the RO confirmed the previous denial of service connection for a right knee injury.  The RO informed the Veteran that new and material evidence was required.  The Veteran did not appeal.

3.  Evidence received since the June 1971 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for osteoarthritis of the right knee.


CONCLUSIONS OF LAW

1.  The January 1971 rating decision that denied service connection for a right knee injury is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2011). 

2.  The June 1971 rating decision that confirmed the prior denial for service connection for a right knee injury is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2011). 
3.  The evidence received since the final June 1971 rating determination is new and material with regard to the Veteran's claim of service connection for osteoarthritis of the right knee, and thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

New and Material Claim

In a January 1971 rating action, the RO denied the Veteran's claim of entitlement to service connection for a right knee injury.  The RO denied the Veteran's claim because the evidence of record did not establish that the Veteran had a current right knee diagnosis.  In response to the denial, the Veteran submitted a May 1971 statement requesting a reevaluation of the claim.  In a June 1971 rating decision, the RO confirmed the previous denial of service connection for a right knee injury.  The RO informed the Veteran that new and material evidence was required.  The Veteran did not file a timely appeal in the year following the issuance of that decision. 

The Veteran filed the instant petition to reopen the claim in February 2006. 

The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In order to reopen a claim that has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means: evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disorder, even where it would not be enough to convince the Board to grant a claim. 

The Veteran seeks to reopen his claim of service connection for osteoarthritis of the right knee, which was last denied by the RO in June 1971.  The record indicates that, in that rating decision, the RO denied reopening the claim on the basis that there was still no evidence of a current right knee diagnosis. 

The only evidence of record at the time of the June 1971 rating decision was the Veteran's service treatment records (STRs), which showed right knee pain during his active military service, but no abnormalities of the right knee at the December 1970 military separation examination.  

Evidence submitted subsequent to the June 1971 rating decision includes: VA and private treatment records, a Board hearing transcript, and lay statements from the Veteran.  

This evidence is new, as it was not of record at the time of the last final disallowance of the claim.

This evidence is also material, as the VA and private treatment records establish that the Veteran now has a current diagnosis related to his right knee.  Specifically, in an April 2002 private treatment record as well as in subsequent treatment records, the Veteran was diagnosed with osteoarthritis of the right knee based on X-ray evidence.  This evidence bears directly and substantially upon the specific matter under consideration, as the Veteran's claim was previously denied because he did not have a current right knee diagnosis.  The evidence is significant and must be considered in order to fairly decide the merits of the claim.  

Therefore, the claim of service connection for osteoarthritis of the right knee is deemed to be reopened.  See 38 C.F.R. § 3.156(a).  The matter of entitlement to service connection for osteoarthritis of the right knee on a de novo basis will be further addressed below. 
ORDER

As new and material evidence has been submitted to reopen the claim of service connection for osteoarthritis of the right knee, the appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the service connection claim can be properly adjudicated.  

As previously mentioned, the Veteran has a current diagnosis of osteoarthritis of the right knee, based on X-rays.  At his August 2011 Board hearing, the Veteran testified that his current right knee disorder began during his active duty military service.  The Veteran's STRs document right knee pain for several days in October 1970.  An X-ray was taken of the right knee in October 1970, and it was negative.  In November 1970, the Veteran was diagnosed with a right knee abrasion.  The Veteran's December 1970 military separation examination did not document any abnormalities of the right knee.  

VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that: (a) the Veteran has a current disorder or persistent or recurrent symptoms of a disorder; (b) the disorder or symptoms may be associated with the Veteran's active military service; and, (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

The Veteran's testimony at his Board hearing regarding the in-service incurrence of these disorders, combined with the medical evidence that establishes a current diagnosis and an in-service incurrence, is sufficient to satisfy the low threshold for the provision of a VA examination that is set forth in McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Thus, the Board finds that this claim must be remanded for a VA examination and medical opinion to be obtained.

Additionally, the most recent outpatient treatment records from the Cheyenne VA Medical Center (VAMC) in Colorado, are dated from November 2011.  These records are contained in the Veteran's Virtual VA claims file.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Cheyenne VAMC in Colorado since November 2011 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  The Veteran should be scheduled for a VA examination in order to determine the etiology of his currently diagnosed osteoarthritis of the right knee.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should review the claims folder and provide the following opinion: 

Is it at least as likely as not (50 percent probability or more) that the osteoarthritis of the right knee was incurred in or aggravated (increased in severity beyond the natural progression of the disease) by the Veteran's active duty?  

The Veteran had active duty service from June 1968 to December 1970.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements are consistent with medical knowledge pertaining to this disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  Readjudicate the issue in light of all pertinent evidence and legal authority.  If the claim remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


